IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Justin L. Hawbaker,                    :
                  Petitioner           :
                                       :
             v.                        :    No. 224 C.D. 2016
                                       :
Workers’ Compensation Appeal           :
Board (Kriner’s Quality Roofing        :
Services and Uninsured Employer        :
Guaranty Fund),                        :
                  Respondents          :

                                       ORDER


             AND NOW, this 10th day of May, 2017, the opinion in the above
matter, filed February 13, 2017, is hereby AMENDED as shown in the bolded
language of the attached opinion. In all other respects, the opinion and order shall
remain in effect.
             The    opinion    shall   be   designated   OPINION      rather   than
MEMORANDUM OPINION, and it shall be reported.

                                   _____________________________________
                                   MARY HANNAH LEAVITT, President Judge